
	
		I
		112th CONGRESS
		1st Session
		H. R. 3351
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to allow certain
		  veterans to use educational assistance provided by the Department of Veterans
		  Affairs for franchise training.
	
	
		1.Short titleThis Act may be cited as the
			 Franchise Education for Veterans
			 Act.
		2.Use of educational
			 assistance for franchise training
			(a)GI Bill
				(1)Program of
			 educationSubparagraph (C) of
			 section 3002(3) of title 38, United States Code, is amended to read as
			 follows:
					
						(C)in the case of an individual who is
				not serving on active duty, includes—
							(i)a full-time program of
				apprenticeship or of other on-job training approved as provided in paragraph
				(1) or (2), as appropriate, of section 3687(a) of this title;
							(ii)a cooperative program (as defined
				in section 3482(a)(2) of this title); and
							(iii)a training program at a training
				establishment described in section 3452(e)(2) of this title that—
								(I)is approved for purposes of chapter 32 or
				34 of this title; and
								(II)is
				for a franchise (as defined in section 436.1 of title 16, Code of Federal
				Regulations).
								.
				(2)LimitationsSection 3032 of such title is amended by
			 adding at the end the following:
					
						(h)(1)Subject to paragraphs (3) and (4), the
				amount of educational assistance payable under this chapter for a program of
				education consisting of a training program at a training establishment
				described in section 3452(e)(2) of this title shall be, with respect to any
				12-month period in which such training is pursued, the lesser of the
				following:
								(A)The sum of—
									(i)the fees assessed by the training
				establishment concerned for the training;
									(ii)a monthly housing stipend for each month
				(or pro rata amount for each partial month) of training pursued equal to the
				monthly amount of the basic allowance for housing payable under section 403 of
				title 37 for a member with dependents in pay grade E–5 residing in the military
				housing area that encompasses all or the majority portion of the ZIP code area
				in which is located the training establishment; and
									(iii)a monthly stipend in an amount equal to $83
				for each month (or pro rata amount for each partial month) of training pursued
				for books supplies, equipment, and other educational costs.
									(B)$15,000.
								(2)The number of months of entitlement
				charged in the case of any individual for a training program described in
				paragraph (1) is equal to the number (including any fraction) determined by
				dividing the total amount of educational assistance paid such individual for
				such program by the full-time monthly institutional rate of educational
				assistance such individual would otherwise be paid under subsection (a)(1),
				(b)(1), (d), or (e)(1) of section 3015 of this title, as the case may
				be.
							(3)(A)In no event shall
				payment of educational assistance under this subsection for training described
				in paragraph (1) exceed the amount of the individual's available entitlement
				under this chapter.
								(B)With respect to an individual entitled to
				educational assistance under this subsection who is not described in subsection
				(a)(1) or (c)(1) of section 3015 of this title, the Secretary shall adjust the
				amount payable under paragraph (1) by an amount determined by the Secretary to
				reflect the difference in the rate of educational assistance such individual
				would be paid under such section as compared to the rate an individual
				described in subsection (a)(1) or (c)(1) of such section would be paid under
				such section.
								(4)A
				veteran may not receive—
								(A)more than 12 months of educational
				assistance under this subsection; and
								(B)a total amount of educational
				assistance under this subsection that is more than
				$15,000.
								.
				(b)Post–9/11 GI
			 Bill
				(1)Approved
			 programsSection 3313(b) of
			 such title is amended by striking the period at the end and inserting ,
			 including a training program described in section 3002(3)(C)(iii) of this
			 title..
				(2)Franchise
			 trainingSection 3313(g)(3)
			 of such title is amended by adding at the end the following new
			 subparagraph:
					
						(E)Subject to clauses (ii) and (iii), in the
				case of an individual pursuing a program of education consisting of a training
				program at a training establishment described in section 3452(e)(2) of this
				title, amounts, with respect to any 12-month period in which such training is
				pursued, as follows:
							(i)An amount equal to
				the lesser of—
								(I)the sum of—
									(aa)the fees assessed by the training
				establishment concerned for the training;
									(bb)a monthly housing stipend for each month
				(or pro rata amount for each partial month) of training pursued equal to the
				monthly amount of the basic allowance for housing payable under section 403 of
				title 37 for a member with dependents in pay grade E–5 residing in the military
				housing area that encompasses all or the majority portion of the ZIP code area
				in which is located the training establishment; and
									(cc)a monthly stipend in an amount equal to $83
				for each month (or pro rata amount for each partial month) of training pursued
				for books supplies, equipment, and other educational costs; or
									(II)$15,000.
								(ii)In the case of an
				individual entitled to educational assistance by reason of paragraphs (3)
				through (8) of sections 3311(b), the amounts payable pursuant to clause (i)
				shall be the amounts otherwise determined pursuant to such clause multiplied by
				the same percentage applicable to the monthly amounts payable to the individual
				under paragraphs (2) through (7) of subsection (c).
							(iii)A veteran may
				not receive—
								(I)more than 12
				months of educational assistance under this subsection; and
								(II)a total amount of educational assistance
				under this subsection that is more than
				$15,000.
								.
				(3)PaymentsSection
			 3313(g)(4)(C) of such title is amended by adding at the end the
			 following:
					
						(iii)Payment for the amount payable under
				paragraph (3)(E) for pursuit of a program of education consisting of a training
				program at a training establishment described in section 3452(e)(2) of this
				title shall be paid to the individual upon the Secretary receiving a
				certification of enrollment with respect to the individual made by such
				establishment.
						.
				
